MEMORANDUM **
Grigor Gasparyan and Katerina Malatchyan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion when it denied petitioners’ motion to reopen as untimely and refused to apply equitable tolling, because petitioners did not present any evidence to indicate that they acted with due diligence once they became suspicious of their counsel’s deficient representation. See Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007) (equitable tolling requires evidence of prompt actions taken to discover counsel’s deficient representation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.